Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION


  ELIER PON GONZALEZ,                                    Case No.

                 Plaintiff,

         vs.                                             (Removal from: Eleventh Judicial Circuit in
                                                         and for Miami-Dade County, Florida)
  FAMILY DOLLAR STORES OF FLORIDA,
  LLC d/b/a FAMILY DOLLAR,

                 Defendant.


                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant FAMILY DOLLAR

  STORES OF FLORIDA, LLC (“Family Dollar” or “Defendant”) gives notice that this matter is

  removed from the Eleventh Circuit Court in and for Miami-Dade County, Florida to the United

  States District Court for the Southern District of Florida, Miami-Dade Division. In support of

  this Notice of Removal, Defendant states as follows:

                    I.        State Court Complaint and Grounds for Removal

         1.      On April 19, 2019, Plaintiff Elier Pon Gonzalez (“Plaintiff” or “Gonzalez”) filed a

  complaint against Family Dollar in the Circuit Court of the Eleventh Judicial District in and for

  Miami-Dade County, Florida, Case No. 2019-009402-CA-01 (“Complaint”).

         2.      In the Complaint, Plaintiff sets four counts alleging discriminatory treatment and

  retaliation under the Florida Civil Rights Act, Florida Statutes, Chapter 760 et seq. (“FCRA”)

  and the Americans with Disabilities Act, 42 U.S.C. § 12111 et seq. (“ADA”).

         3.      Family Dollar was served on April 26, 2019 with a Summons and a copy of the

  Complaint, by personal service on its registered agent.
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 2 of 10



          4.      A defendant may remove an action to a federal court if that court has original

  jurisdiction over the action. 28 U.S.C. § 1441(a).

          5.      In this case, removal is proper pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and

  1446 based on federal question and diversity jurisdiction. Family Dollar has also satisfied the

  procedural requirements for removal.

          6.      In accordance with 28 U.S.C. § 1446(a) and the Local Rules of the Southern

  District of Florida, a copy of the Civil Cover Sheet is attached as Exhibit A, a copy of the

  Complaint is attached as Exhibit B, copies of all process, pleadings, orders, and other papers or

  exhibits of every kind on file in the state court action are attached as Exhibit C, and, a copy of

  the state court docket is attached as Exhibit D. No motions remain pending in state court.

                                     II.      Grounds for Removal

                  A.      Federal Question

          7.      Removal is proper pursuant to 28 U.S.C. §§ 1331 and 1446 because this court has

  original jurisdiction over Plaintiff’s ADA claims which arise under the laws of the United States.

          8.      This court has supplemental jurisdiction over Plaintiff’s remaining claims under

  the FCRA which are part of the same case or controversy. 28 U.S.C. §§ 1367(a), 1441.

                  B.      Diversity Jurisdiction

          9.      Removal is also proper based on diversity jurisdiction.      District courts have

  original jurisdiction over any action where the amount in controversy exceeds $75,000 and the

  parties are diverse. 28 U.S.C. § 1332.

                  1.      There is Complete Diversity of Citizenship Between The Parties

          10.     Plaintiff, an individual, is, and was at the time of filing this action, a

  citizen/resident of the State of Florida.



                                                   2
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 3 of 10



         11.     Family Dollar is, and was at the time Plaintiff commenced this action, a foreign

  company duly organized as a limited liability company under the law of the Commonwealth of

  Virginia. See Exhibit E, which is an Affidavit of Citizenship recently filed by Family Dollar in

  Case No. 3:18-cv-1257-J-34PDB.

         12.     For purposes of diversity of citizenship, “a limited liability company is a citizen

  of any state of which a member of the company is a citizen.” Thermoset Corp. v. Bldg.

  Materials Corp of Am., 849 F.3d 1313, 1316 (11th Cir. 2017) (citing Rolling Greens MHP, L.P.

  v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004)).

         13.     The individual members of Family Dollar are all citizens/residents of North

  Carolina or Virginia. None of the individual members are Florida citizens. See Exhibit E. Thus,

  Family Dollar is a citizen of the states of North Carolina and Virginia.

         14.     Because Plaintiff is a citizen/resident of Florida, and Family Dollar is a

  citizen/resident of North Carolina and Virginia, there is complete diversity among the parties.

                 2.      The Amount-in-Controversy Exceeds $75,000

         15.     As set forth below, the amount of the relief sought by Plaintiff in this litigation

  exceeds the minimum $75,000 threshold under 28 U.S.C. § 1332(a). See Dudley v. Eli Lilly &

  Co., 778 F.3d 909, 913 (11th Cir. 2014) (quoting Pretka, 608 F.3d at 751) (the amount in

  controversy is not the amount the plaintiffs are likely to recover, but rather “‘an estimate of the

  amount that will be put at issue in the course of the litigation.’”) (quoting Pretka v. Kolter City

  Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010).

         16.     Plaintiff’s Complaint sets forth four counts alleging discriminatory treatment and

  retaliation under the ADA and the FCRA. Plaintiff alleges that he has suffered and continues to

  suffer “irreparable injury” and “compensable damages,” including back pay, benefits’



                                                   3
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 4 of 10



  adjustments, prejudgment interest, compensatory damages, front pay, punitive damages, and

  attorneys’ fees.

         17.     The $75,000 amount in controversy requirement is met if the defendant can show

  by a preponderance of the evidence, that it is more likely than not that Plaintiff’s claims meet the

  amount in controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th

  Cir. 2010). See also De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th Cir. 1995) (“if a

  defendant can show that the amount in controversy actually exceeds the jurisdictional amount,

  the plaintiff must be able to show that, as a matter of law, it is certain that he will not be able to

  recover more than the damages for which he has prayed in the state court complaint”).

         18.     In determining whether the case is removable, the district court may “make

  reasonable deductions, reasonable inferences, or other reasonable extrapolations.” Roe, 613 F.3d

  at 1061-62.

         19.     In this case, on March 27, 2019, Plaintiff demanded $170,425 for settlement of

  this matter. This amount includes damages for lost wages and benefits, compensatory damages,

  front pay, liquidated or punitive damages, and attorneys’ fees and costs.

         20.     Additionally, as demonstrated below, the cumulative amount of the relief sought

  by Plaintiff at the time of trial is $255,846 (wage-related damages of $90,846, compensatory

  damages of at least $25,000, punitive damages of $100,000, and attorneys’ fees of $40,000).

                                       Wage-Related Damages

         21.     First, Plaintiff seeks wage-related damages, including back pay, front pay,

  prejudgment interest, and a benefits’ adjustment.

         22.     Both back pay and front pay are authorized under the FCRA, Fla. Stat. § 760.11,

  and the amounts of back pay and front pay are considered when calculating the amount in



                                                    4
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 5 of 10



  controversy. See Booker v. Doyon Sec. Services, LLC, 16-24146-CIV, 2017 WL 5202682, at *2

  (S.D. Fla. Jan. 20, 2017).

         23.     Back pay is calculated from the date of the adverse employment action to the date

  of judgment. See Cashman v. Host Intern., Inc., 8:10-CV-1197-T-30MAP, 2010 WL 4659399,

  at *4 (M.D. Fla. Nov. 9, 2010) (noting that “[c]onsideration of the additional back pay amount

  from the date of removal to the date of trial, based on a conservative estimate of the trial date, is

  not impermissible speculation”); Messina v. Chanel, Inc., 10-24518-CIV, 2011 WL 2610521

  (S.D. Fla. Jul. 1, 2011) (holding it appropriate to calculate lost wages from time of termination

  through trial date in determining the jurisdictional minimum); Destefano v. Home Shopping

  Network, Inc., 2006 WL 539542 * 1 (M.D. Fla. 2006) (annual salary from date of termination

  through trial established jurisdictional minimum); Destel v. McRoberts Protective Agency, Inc.,

  03-62067-CIV., 2004 WL 746293, at *4 (S.D. Fla. Feb. 17, 2004).

         24.     Plaintiff was an assistant manager earning an average weekly wage of $309.00 per

  week. Plaintiff is seeking renumeration for approximately 121 weeks of wages, 95 weeks between

  the time he left work at the end of June 2017 and the filing of his complaint, plus about 26 weeks until

  the time of trial. See S.D. Fla. Local Rule 16.1(a)(2) (discussing case management tracks). This

  means that Plaintiff has potential lost wages (back pay) of $37,389.

         25.     Plaintiff also seeks front pay of $16,068, liquidated damages of $37,389, plus benefits

  and prejudgment interest, for a total of at least $90,846 in wage-related damages. This amount alone

  exceeds the minimum $75,000 amount in controversy requirement.

                                        Compensatory Damages

         26.     Second, Plaintiff also seeks compensatory damages of at least $25,000 for mental

  anguish, personal suffering, loss of enjoyment of life, emotional distress, pain and suffering, and loss



                                                     5
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 6 of 10



  of dignity damages.

         27.     Awards of compensatory damages are uncapped under the FCRA and they include a

  variety of intangible, non-economic losses, such as those sought by Plaintiff. See Fla. Stat.

  § 760.11(5). Plaintiff’s request for compensatory damages in an FCRA claim should also be

  considered when calculating the amount in controversy. See Bartley v. Starwood Hotel & Resorts

  Worldwide, Inc., No. 07-80637-CIV, 2007 WL 2774250, at *1 (S.D. Fla. Sept. 24, 2007) (noting that

  general allegations of pain, mental anguish, and loss of enjoyment of life puts defendant on notice

  that jurisdiction minimum is satisfied).

                                             Punitive Damages

         28.     Third, Plaintiff seeks punitive damages under the FCRA, which allows an award

  up to $100,000 in punitive damages.

         29.     When determining the jurisdictional amount in controversy in diversity cases

  under the FCRA, punitive damages “must be considered, . . . unless it is apparent to a legal

  certainty that such cannot be recovered.” Booker v. Doyon Sec. Services, LLC, 16-24146-CIV,

  2017 WL 5202682, at *3 (S.D. Fla. Jan. 20, 2017); see also Bell v. Preferred Life Assur. Soc. of

  Montgomery, Ala., 320 U.S. 238, 240 (1943); Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d

  1531, 1535 (11th Cir. 1987).

         30.     Plaintiff has not indicated that he seeks less than the maximum amount allowed for

  punitive damages under law; thus, his request for punitive damages alone, in the amount of

  $100,000, is sufficient to satisfy the requisite amount in controversy. See Booker, 2017 WL

  5202682 at *3 (“nothing in the Complaint or Plaintiff’s Motion for Remand indicates that she is

  seeking anything less than the maximum authorized amount. Thus, based on punitive damages

  alone, the amount in controversy exceeds $75,000”).



                                                    6
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 7 of 10



                                           Attorneys’ Fees

         31.     Fourth, Plaintiff also seeks an award of his attorneys’ fees under the FCRA.

         32.     A reasonable estimate of such fees is also included in assessing the amount in

  controversy. Morrison v. Allstate Indem. Co., 228 F.3d 1255 (11th Cir. 2000) (“When a statute

  authorizes the recovery of attorney’s fees, a reasonable amount of those fees is included in the

  amount in controversy.”); Cohen v. Office Depot, Inc., 204 F.3d 1069, 1079 (11th Cir. 2000). See

  also Booker, 2017 WL 5202682 at *3 (stating that the FCRA “authorizes an award of reasonable

  attorney’s fees ‘consistent with federal law involving a Title VII action’” and that “[a]ttorneys’

  fees alone could approach the jurisdictional threshold in a Title VII case”).

         33.     Further, the Court can take judicial notice of the fees sought in similar employment

  cases in the Southern District. See e.g. Alshakanbeh v. Food Lion, No. 3:06-cv-1094, 2007 WL

  917354, at *2 (M.D. Fla. March 23, 2007) (finding estimate of $40,000 for attorney’s fees in

  employment discrimination case was “conservative”).

         34.     Accordingly, it is reasonable to assume that if Plaintiff were to be awarded attorney’s

  fees in this matter the minimum amount of any such award would be at least $40,000. (Indeed, in his

  demand, Plaintiff claimed that he had already incurred $20,000 in attorneys’ fees before the

  Complaint was filed.)

         35.     Based on the above, though Plaintiff’s claims are vigorously contested, the

  cumulative amount of the relief sought by Plaintiff is at least $255,846 (wage-related damages of

  $90,846, compensatory damages of at least $25,000, punitive damages of $100,000, and

  attorneys’ fees of $40,000). Thus, the relief sought by Plaintiff exceeds the $75,000 amount in

  controversy requirement.




                                                   7
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 8 of 10



                                     III.   Procedural Matters

            36.   Removal is proper because Family Dollar has satisfied all other requirements for

  removal

            37.   Removal is timely.    In accordance with 28 U.S.C. § 1446(b), this notice of

  removal is timely filed within 30 days of the date Plaintiff’s Complaint was served (April 26,

  2019). See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-

  day removal period begins to run upon service of summons and complaint).

            38.   Venue is proper because the circuit court of the Eleventh Judicial District in and

  for Miami-Dade County, where the state court action has been pending, is a state court located

  within the Southern District of Florida. See 28 U.S.C. § 1441(a); 28 U.S.C. § 89(c).

            39.   Further, Family Dollar (the only Defendant) consents to removal. See 28 U.S.C.

  § 1446(b)(2).

            40.   By filing this Notice of Removal, Family Dollar expressly reserves, and does not

  waive, its right to compel arbitration and move for a stay pursuant to the employment agreement.

  Family Dollar also reserves, and does not waive, any and all defenses that may be available,

  including those related to personal jurisdiction, lack of standing, and failure to state a cause of

  action.

            41.   If any question arises as to propriety of removal to this Court, Defendant Family

  Dollar requests the opportunity to present evidence and argument in support of its position that

  this case has been properly removed. Family Dollar also reserves the right to amend or

  supplement this Notice of Removal.

            42.   In accordance with 28 U.S.C. § 1446(d), a Notice of Filing a Notice of Removal

  and a copy of this Notice of Removal will be promptly filed with the Circuit Court and served.

  The Notice of Filing Notice of Removal will then promptly be filed with this Court.
                                                  8
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 9 of 10



         43.    Based upon the foregoing, Family Dollar is entitled to remove this action to this

  Court under 28 U.S.C. §§ 1331, 1332, 1441, and 1446.

         WHEREFORE, Family Dollar serves Notice that this action has been removed to the

  United States District Court for the Southern District of Florida, Miami-Dade Division.

         Respectfully submitted by:

                                              Counsel for Family Dollar Stores of Florida, LLC

                                              CLARKE SILVERGLATE, P.A.
                                              799 Brickell Plaza, Suite 900
                                              Miami, Florida 33131
                                              Telephone: (305) 377-0700
                                              Facsimile: (305) 377-3001

                                              By: /s/Shannon P. McKenna
                                                     Spencer H. Silverglate
                                                     Florida Bar No. 769223
                                                     ssilverglate@cspalaw.com
                                                     mpedraza@cspalaw.com
                                                     Shannon P. McKenna
                                                     Florida Bar No. 385158
                                                     smckenna@cspalaw.com




                                                 9
Case 1:19-cv-21932-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 10 of 10



                                       CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that a true and correct of the foregoing was electronically filed

   on May 13, 2019 with the Clerk of Court using the CM/ECF system, which will send e-filing

   notices to all counsel of record:

   Anthony M. Georges-Pierre, Esq.
   agp@rgpattorneys.com
   Max L. Horowitz, Esq.
   mhorowitz@rgpattorneys.com
   REMER & GEORGES-PIERRE, PPLC
   Courthouse Tower
   44 West Flagler Street, Suite 2200
   Miami, Florida 33130
   T: (305) 416-5000
   F: (305) 416-5005
   Counsel for Plaintiff


                                               CLARKE SILVERGLATE, P.A.

                                               By: /s/Shannon P. McKenna
                                                      Shannon P. McKenna




                                                 10
